Appeal from an order of the Family Court of Broome County (Whiting, Jr., J.), entered August 18, 1982, which, inter alia, denied respondent’s application for a downward modification of a prior support order. Following a hearing, Family Court, by order dated February 4, 1981, directed respondent to pay $125 per week for the support of his former wife and infant child. Subsequently, on or about July 14, 1982, respondent applied to Family Court for a downward modification of the prior award. After conducting a hearing, Family Court denied the motion and the present appeal ensued. On appeal, respondent argues that Family Court’s refusal to modify its prior order was unreasonable and inequitable. A review of the record fails to support this contention and, accordingly, the order must be affirmed. Order affirmed, without costs. Mahoney, P. J., Sweeney, Kane, Casey and Yesawich, Jr., JJ., concur.